Citation Nr: 1638699	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to May 1972, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a January 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The above stated issue has previously been characterized as entitlement to service connection for PTSD, given the evidence of record (including diagnoses of PTSD, major depressive disorder and social anxiety disorder) the Board has recharacterized the issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The case was before the Board previously in November 2011 and September 2014.  In November 2011, the Board remanded the claim to obtain records from the Social Security Administration (SSA), which were obtained in November 2011.  In September 2014, the Board remanded the claim to obtain a VA psychiatric examination, which was obtained in October 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim for service connection for an acquired psychiatric disorder and that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

The Veteran contends he suffers from PTSD and other psychiatric disorders related to service.  He also contends his mental health conditions may be related to and/or aggravated by his service-connected disabilities, as noted in the April 2015 appellate brief.  The Veteran has indicated his PTSD is related to stressors that occurred during his service in Germany, including witnessing a tank sliding off the side of a bridge killing the soldiers inside.  He also indicated he was assigned guard duty in service, which led to witnessing fights, stabbings and picking up intoxicated soldiers.

As noted above, the Board remanded the claim in September 2014 for VA examination to determine if a diagnosed psychiatric disorder was related to service.  The Veteran was afforded an October 2014 VA examination.  The examiner diagnosed the Veteran with social anxiety disorder, persistent depressive disorder and tobacco use disorder.  The examiner indicated the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He reported the Veteran's anxiety disorder includes fear in social situations when the Veteran feels possible scrutiny by others, and therefore social situations are avoided or endorsed with intense fear or anxiety.  Further, he noted the Veteran's persistent depressive disorder includes sadness, disappointment, crying episodes and insomnia.  He also noted the Veteran persistently smokes cigarettes.

The examiner went on to report that the Veteran's two reported stressors were not related to his fear of hostile military activity, as they were both related to the incidents that occurred while he was stationed in Germany.  He concluded it is less likely than not that the Veteran's current mental condition began while in the military or was caused by the traumatic experiences that occurred while in service.  He noted there is no evidence to connect his current mental symptoms to the traumatic events.  Additionally, the Veteran noted that many problems that he had upon being discharged are no longer present, including alcohol, drug abuse, irritability and anger.

Subsequent to the October 2014 VA examination, additional relevant evidence was submitted related to the claim.  A buddy statement from the Veteran's sister was received March 2015.  He indicated that after service, the Veteran came to live with him and what should have been a happy occasion, soon became very dismal due to his emotional actions.  He noted that when the Veteran entered service he was eager to serve and wanted to make his family proud, as his father and other relatives had served in the military.  He stated however, that upon his return the Veteran was different person.  He encouraged him to get help, but he became deeply withdrawn, angry and abusive.  He also indicated that he began having sleeping problems, including nightmares at that time.

In addition to lay evidence, additional medical evidence was submitted as well, including a September 2014 VA treatment record.  The Veteran reported symptoms of racing thoughts, anxiety, mood swings, panic, sleep problems, anger and paranoid thinking.  The examiner indicated his experiences during service were extremely frightening, horrifying or upsetting and he listed current diagnoses of PTSD and depression.

As additional relevant and conflicting evidence has been submitted, the Board finds an additional VA addendum opinion is required from the October 2014 VA examiner.  The October 2014 examiner indicated there was no PTSD diagnosis under DSM-5 criteria.  However, the September 2014 VA treatment record lists PTSD as a prior or current diagnosis.  Further, the October 2014 examiner noted there is no evidence to connect the Veteran's psychiatric symptoms to traumatic service events and many of his in-service problems are no longer present.  However, lay evidence received March 2015 supports that the Veteran's psychiatric symptoms were present immediately upon returning from service, and further, many of the Veteran's symptoms are currently present, including increased anxiety, mood swings, anger and sleep problems.  Therefore, an addendum opinion is necessary to address whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, and whether any current psychiatric disorders are related to service. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d); 38 C.F.R. 3.159 § (c)(4).

In addition, the Board notes in the April 2015 appellate brief, the Veteran asserts that his mental health condition is secondary to and/or aggravated by his service-connected conditions.  Thus, this alternate theory of entitlement should be addressed upon remand.

Lastly, in light of the remand, any relevant ongoing VA treatment records should be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records since November 2010, including any records from the Waco VAMC.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2. Return the record to the VA examiner who provided the October 2014 VA examination for an addendum opinion regarding the Veteran's acquired psychiatric disorder.  If the same VA examiner is not available, the record should be provided to another examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to the following:

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed. 1994) (DSM-V) criteria, or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits.  With respect to any diagnosis of PTSD, the examiner should identify the documentation in the record of a valid stressor sufficient to result in such a diagnosis, if applicable.

(B)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (at least a 50 percent probability) that such disorder had its onset during or is otherwise related to the Veteran's military service, to include his reported incidents in service?

The examiner should note and discuss the relevant lay and medical evidence, including lay statements received March 2015 from the Veteran and his sister, the additional VA treatment records received, as well as the October 2014 VA examination report.

(C)  If no psychiatric disorder is found directly related to service, then determine whether any currently diagnosed acquired psychiatric disorder, is as likely as not (at least a 50 percent probability) proximately due to, the result of, or caused by another service-connected condition, to include bilateral hearing loss, tinnitus and pseudofolliculitus barbae. 

A complete rationale must be provided for all opinions rendered.  The examiner should identify and explain the relevance or significance, as appropriate, of any clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.

3. Finally, readjudicate the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include depression, anxiety and PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





